April 4, 2016 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: General California Municipal Money Market Fund 1933 Act File No.: 33-09452 1940 Act File No.: 811-4871 CIK No.: 00000803951 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Class A and Class B Prospectuses that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 48 to the Registration Statement, electronically filed with the Securities and Exchange Commission on March 29, 2016. Please address any comments or questions to my attention at 212-922-6838. Sincerely, /s/Loretta Johnston Loretta Johnston Supervisory Paralegal
